Title: To George Washington from Daniel Roberdeau, 17 June 1785
From: Roberdeau, Daniel
To: Washington, George



Alexandria June 17th 1785

The request you made of me in a letter to Wm Minor I instantly obeyed as a command, and have now the happiness to inform your Excellency, that the last Evening I convinced him of his indecency in making any demand of you, particularly in refusing your generosity in the offer of a ballance to which he had no claim, but from that principle, and for which he would consider himself obliged. I am much more obliged by this opportunity afforded of testifying my ready obedience to your commands, as an obligation conferred, which will be heightened by every intimation of your pleasure whenever and however the occasion may offer of signifying the ineffable regard I have for your Person and Character, as a pepper corn of acknowledgment of the obligations by which I am bound ever to be Your Excellencys most grateful and obedient humble Servant

Daniel Roberdeau

